Citation Nr: 1424937	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13 35-869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO denied a claim of service connection for tinnitus.  The Veteran filed a notice of disagreement letter in December 2012.  A statement of the case was issued in December 2013, followed by the submission of a VA Form 9 in December 2013.  

The Board has reviewed all relevant documents in the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims files in its consideration of the appeal.  

In VA Form 9 received in December 2013, the Veteran simply noted "left knee."  The record reflects that a November 2012 rating decision denied service connection for a left knee disorder.  This matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to obtain an examination addendum addressing the etiology of the Veteran's claimed disability, as the current opinion of record is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In a November 2012 VA examination report, the examiner provided an opinion that the Veteran's tinnitus was "[l]ess likely than not (less than 50% probability) caused by or a result of military noise exposure."  The examiner cited medical authority for the proposition that noise rarely causes permanent tinnitus without also causing hearing loss.  The rationale for the less likely than not causation opinion was based on the lack of evidence of hearing loss, at separation, in the service treatment records.  However, contrary to the above opinion, the examiner also states he "[c]annot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation."  These conflicting statements by the examiner do not afford the Board a concrete medical opinion to determine the Veteran's service connection claim for tinnitus.  As such, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2012 VA examiner for an addendum opinion.  If the examiner who drafted the November 2012 opinion is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The opinion provided noted that the Veteran's tinnitus was "[l]ess likely than not (less than 50% probability) caused by or a result of military noise exposure" and also that the examiner "[c]annot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation."  Please clarify whether it is the position of the examiner that the Veteran's tinnitus is less likely related to service or that it cannot be determined whether the Veteran's tinnitus is related to service without resorting to speculation.  If the latter, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 
2.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



